


115 HR 5490 IH: Handgun Purchaser Licensing Act
U.S. House of Representatives
2018-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5490
IN THE HOUSE OF REPRESENTATIVES

April 12, 2018
Ms. Esty of Connecticut (for herself, Ms. Kelly of Illinois, and Ms. Adams) introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To provide for a grant program for handgun licensing programs, and for other purposes.

 
1.Short titleThis Act may be cited as the Handgun Purchaser Licensing Act. 2.FindingsCongress finds as follows:
(1)In 2013, more than 33,000 Americans were killed by guns and almost 90 percent of the firearms used in these deaths were handguns. (2)Recently published research by top national experts, notably on Missouri and Connecticut handgun purchaser licensing laws, have estimated that Missouri’s repeal of its handgun purchaser licensing law led to a 25-percent increase in firearm homicide rates while Connecticut’s adoption of its handgun purchaser licensing law led to a 40-percent decrease in firearm homicide rates.
(3)In States which have had effective handgun purchaser licensing laws for decades, such as Connecticut, Massachusetts, New Jersey, and New York, the vast majority of guns traced to crimes originated in other States, which supports the need for handgun purchaser licensing laws in every State. 3.DefinitionsIn this Act—
(1)the terms Attorney General and handgun have the meanings given those terms in section 921(a) of title 18, United States Code; and (2)the term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
4.Grant program authorized for handgun licensing
(a)In generalThe Attorney General is authorized to award grants to States, units of local government, and Indian tribes for the development, implementation, and evaluation of handgun purchaser licensing requirements. (b)Program authorizedFrom the amounts appropriated to carry out this Act and not later than 90 days after such amounts are appropriated, the Attorney General shall award grants, on a competitive basis, to eligible applicants whose applications are approved under subsection (c) to assist such applicants in implementing and improving handgun purchaser licensing programs.
(c)ApplicationTo be eligible to receive a grant under this Act, a State, unit of local government, or Indian tribe shall submit to the Attorney General an application at such time, in such manner, and containing such information as the Attorney General may require, including— (1)a description of the law that the applicant has enacted to require a license for any purchase of a handgun including a description of any exemptions to such law; and
(2)a description of how the applicant will use the grant to carry out or improve its handgun purchaser licensing program. (d)Eligibility requirementsTo be eligible for a grant under this Act, an applicant shall have in effect handgun purchaser licensing laws that—
(1)require— (A)an individual applying for a handgun license or permit to be at least 21 years old and be a national or lawful permanent resident of the United States;
(B)an individual described in subparagraph (A) to apply for the handgun purchaser license or permit at a law enforcement agency in the State in which the individual resides; (C)an individual who is issued a handgun license or permit to reapply for the handgun purchaser license or permit after a period not longer than 5 years;
(D)an individual described in subparagraph (A) to submit to a background investigation, and a criminal history check, in connection with the application, as established by the State; (E)an individual described in subparagraph (A) to submit fingerprints and photographs in connection with the application for the license or permit; and
(F)an individual described in subparagraph (A) to provide— (i)proof that the individual is legally present and lawfully resides in the United States, including a birth certificate, or valid passport; and
(ii)
(I)in the case of a lawful permanent resident, the alien registration number and 90-day proof of residency; or (II)in the case of a naturalized citizen, proof of citizenship; and
(2)prohibit an individual who is prohibited from possessing a firearm under section 922(g) of title 18, United States Code, from receiving a license or permit. (e)Use of FundsA grantee under this Act shall use such grant to improve handgun purchaser licensing programs of that grantee.
5.Authorization of appropriationsThere are authorized to be appropriated to the Attorney General such sums as may be necessary to carry out this Act.  